Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FUNDS, INC. CLASS A, CLASS B, AND CLASS C SHARES The date of this Prospectus is , 2009. Neither the Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Risk/Return Summary 4 Balanced/Asset Allocation Funds Strategic Asset Management (SAM) Portfolios 7 Flexible Income Portfolio 10 Conservative Balanced Portfolio 12 Balanced Portfolio 13 Conservative Growth Portfolio 15 Strategic Growth Portfolio 16 Principal LifeTime Funds 20 Principal LifeTime Strategic Income Fund 23 Principal LifeTime 2010 Fund 24 Principal LifeTime 2020 Fund 25 Principal LifeTime 2030 Fund 26 Principal LifeTime 2040 Fund 27 Principal LifeTime 2050 Fund 28 LargeCap US Equity Funds Equity Income Fund 32 Disciplined LargeCap Blend Fund 35 LargeCap Blend Fund I 3 LargeCap Blend Fund II 41 LargeCap Growth Fund 43 LargeCap Growth Fund I 46 LargeCap Growth Fund II 49 LargeCap S&P 500 Index Fund 52 LargeCap Value Fund 55 LargeCap Value Fund III 58 West Coast Equity Fund 61 Small/MidCap US Equity Funds MidCap Blend Fund 64 MidCap Growth Fund III 67 MidCap Stock Fund 73 MidCap Value Fund I 73 MidCap Value Fund II 76 Real Estate Securities Fund 79 SmallCap Blend Fund 82 SmallCap Growth Fund 85 SmallCap Growth Fund II 88 SmallCap Value Fund 91 International Equity Funds Diversified International Fund 94 Global Diversified Income Fund Global Real Estate Securities Fund 97 International Growth Fund 99 International Emerging Markets Fund Fixed-Income Funds Bond & Mortgage Securities Fund California Municipal Fund Government & High Quality Bond Fund *It is anticipated that this Fund will be merged away 111 by 3/1/09 High Yield Fund Income Fund Inflation Protection Fund Mortgage Securities Fund Preferred Securities Fund Tax-Exempt Bond Fund Short-Term Fixed Income Funds Short-Term Bond Fund Short-Term Income Fund Ultra Short Bond Fund Money Market Fund The Costs of Investing Certain Investment Strategies and Related Risks Management of the Funds Purchase of Fund Shares Choosing a Share Class Class A Shares Class B Shares Class C Shares CDSC Calculation and Waivers Redemption of Fund Shares Exchange of Fund Shares Frequent Purchases and Redemptions Pricing of Fund Shares Dividends and Distributions Tax Considerations Distribution Plans and Intermediary Compensation Fund Account Information Portfolio Holdings Information Financial Highlights Appendix A - Summary of Principal Risks Appendix B - Definitions of the Indices Referenced in this Prospectus Appendix C - Description of Bond Ratings Additional Information RISK/RETURN SUMMARY Principal Funds, Inc. (Principal Funds) offers many investment portfolios, (together, the Funds) through this prospectus. Principal Management Corporation (Principal)* serves as the manager for the Fund. Through the Management Agreement with the Fund, Principal provides investment advisory and certain corporate administrative services to the Fund. Principal Funds Distributor, Inc. (the Distributor)* is the Funds principal underwriter for Class A, Class B, and Class C shares. The Sub-Advisors and the Funds each sub-advise are: Sub -Advisor AllianceBernstein L.P. American Century Investment Management, Inc. Black Rock Financial Management, Inc. Columbus Circle Investors* Edge Asset Management, Inc.* Fund(s) LargeCap Value III LargeCap Growth II Inflation Protection LargeCap Growth Equity Income High Yield Income MidCap Stock Mortgage Securities Short-Term Income Strategic Asset Management Portfolios West Coast Equity Emerald Advisers, Inc. Essex Investment Management Company, LLC Goldman Sachs Asset Management, L.P. SmallCap Growth II SmallCap Growth II LargeCap Blend I MidCap Value I Jacobs Levy Equity Management, Inc. Principal Global Investors, LLC* MidCap Value II Bond & Mortgage Securities Disciplined LargeCap Blend Diversified International Global Diversified Income Government & High Quality Bond International Emerging Markets International Growth LargeCap S&P 500 Index LargeCap Value MidCap Blend Money Market Principal LifeTime Funds Short-Term Bond SmallCap Blend SmallCap Growth SmallCap Value Ultra Short Bond Principal Real Estate Investors, LLC* Global Diversified Income Global Real Estate Securities Real Estate Securities Spectrum Asset Management, Inc.* Global Diversified Income Preferred Securities T. Rowe Price Associates, Inc. LargeCap Blend II LargeCap Growth I Turner Investment Partners, Inc. UBS Global Asset Management (Americas) Inc. Van Kampen Asset Management MidCap Growth III SmallCap Growth II California Municipal Tax-Exempt Bond Westwood Management Corporation LargeCap Value III * Principal Management Corporation; Columbus Circle Investors; Principal Global Investors, LLC; Principal Real Estate Investors, LLC; Principal Funds Distributor, Inc.; Spectrum Asset Management, Inc.; and Edge Asset Management, Inc., are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group. Principal Funds, Inc. RISK/RETURN SUMMARY 5 www.principalfunds.com All of the Funds described in this prospectus offer Class A shares and Class C shares. In addition, certain of the Funds offer Class B shares. Class A shares are generally sold with a sales charge that is a variable percentage based on the amount of the purchase. Class B and Class C shares are not subject to a sales charge at the time of purchase but are subject to a contingent deferred sales charge (CDSC) on shares redeemed within the applicable CDSC period as described in this prospectus. See Choosing a Share Class and CDSC Calculation and Waivers for more information. Main Strategies and Risks Each Funds investment objective is described in the summary description of each Fund. The Board of Directors may change a Funds objective or its investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Funds investment objective or principal investment strategies, you should consider whether the Fund remains an appropriate investment for you.
